Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This office action for the 16/919775 application is in response to the communications filed December 14, 2020. 
Claim 1 was initially submitted July 02, 2020. 
Claim 1 was amended December 14, 2020. 
Claims 2-19 were added as new December 14, 2020. 
Claims 1-19 are currently pending and considered below. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a process.
Step 2A Prong 1: The claim contains subject matter that recites an abstract idea, law of nature, or natural phenomenon with the steps of or each of a set of patients: collecting at least one of: sensor information from a sensor system and log of use information from a communication application, receiving a survey response dataset, generating a behavioral dataset, generating a predictive model, generating a set of behavioral features derived from outputs of at least one of the behavioral dataset, the survey response dataset, and the predictive model, generating a comparison between at least one of the set of behavioral features and a threshold condition, producing a set of indications corresponding to the set of patients, the set of indications derived from generation of, for each of the set of patients, the comparison. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “in response to producing the set of indications, enabling a communicable link with a computing device of the entity and transmitting a portion of the set of indications to the entity according to a resource constraint of the entity by way of the communicable link, wherein transmitting the portion of the set of indications comprises: generating a report based on the portion of the set of indications and transmitting the report to the entity, wherein transmitting the report comprises rendering the report at a dashboard of an application accessible through a computing device of the entity, the dashboard observable at a display of the computing device, and wherein rendering the report at the dashboard includes rendering a visual representative of a behavioral feature of each patient associated with the portion of the set of indications”, a method for providing indications to an entity, the method comprising: for each of a set of patients: collecting at least one of: sensor information from a sensor system and log of use information from a communication application, receiving a survey response dataset, generating a behavioral dataset, generating a predictive model, generating a set of behavioral features derived from outputs of at least one of the behavioral dataset, the survey response dataset, and the predictive model, generating a comparison between at least one of the set of behavioral features and a threshold condition, producing a set of indications corresponding to the set of patients, the set of indications derived from generation of, for each of the set of patients, the comparison, in response to producing the set of indications, enabling a communicable link with a computing device of the entity and transmitting a portion of the set of indications to the entity according to a resource constraint of the entity by way of the communicable link, wherein transmitting the portion of the set of indications comprises: generating a report based on the portion of the set of indications and transmitting the report to the entity, wherein transmitting the report comprises rendering the report at a dashboard of an application accessible through a computing device of the entity, the dashboard observable at a display of the computing device, and wherein rendering the report at the dashboard includes rendering a visual representative of a behavioral feature of each patient associated with the portion of the set of indications. in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“in response to producing the set of indications, enabling a communicable link with a computing device of the entity and transmitting a portion of the set of indications to the entity according to a resource constraint of the entity by way of the communicable link, wherein transmitting the portion of the set of indications comprises: generating a report based on the portion of the set of indications and transmitting the report to the entity, wherein transmitting the report comprises rendering the report at a dashboard of an application accessible through a computing device of the entity, the dashboard observable at a display of the computing device, and wherein rendering the report at the dashboard includes rendering a visual representative of a behavioral feature of each patient associated with the portion of the set of indications” which corresponds to mere data gathering and/or output. 
Accordingly, this claim is directed to an abstract idea. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“in response to producing the set of indications, enabling a communicable link with a computing device of the entity and transmitting a portion of the set of indications to the entity according to a resource constraint of the entity by way of the communicable link, wherein transmitting the portion of the set of indications comprises: generating a report based on the portion of the set of indications and transmitting the report to the entity, wherein transmitting the report comprises rendering the report at a dashboard of an application accessible through a computing device of the entity, the dashboard observable at a display of the computing device, and wherein rendering the report at the dashboard includes rendering a visual representative of a behavioral feature of each patient associated with the portion of the set of indications” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the survey response dataset comprises a set of survey responses completed by the patient” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
Claim 3 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the behavioral dataset is derived from the sensor information and the log of use information” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 4 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the visual representative of a behavioral feature of each patient comprises at least one of: a sleep duration of the patient for one or more of a set of days, a time spent by the patient at a particular location” and “a travel time of the patient” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to mere data gathering and/or output and receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 5 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein transmitting the portion of the set of indications further comprises generating and providing a patient population tool to the entity within an application within an application accessible at a computing device of the entity” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to mere data gathering and/or output and receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 5 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the patient population tool summarizes a list of all patients associated with the entity and at least one of: an indication of exhibition of suicidal ideation for each individual, an outreach priority for each individual, a number of unread messages from the entity for each individual and a selectable link that allows the entity to establish communication with each patient” further defines an additional element that was insufficient to provide a practical application and/or significantly more. The claim with this further defining limitation still corresponds to mere data gathering and/or output and receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the predictive model is further determined based on a second set of multiple patients” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 depends from claim 7 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising updating the predictive model based on the set of indications” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 9 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the colleting log of use information comprises extracting, from the log of use dataset, a communication parameter derived from at least one of: a number of text messages received and sent, a number of phone calls received and sent, a phone call duration, an incoming call count, and a number of ignored calls” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 10, 
Claim 10 is substantially similar to claim 1. Accordingly, claim 10 is rejected for the same reasons as claim 1. 
As per claim 11,  
Claim 11 is substantially similar to claim 9. Accordingly, claim 11 is rejected for the same reasons as claim 9.
As per claim 12, 
The method of claim 11. 
Claim 12 is substantially similar to claim 1. Accordingly, claim 12 is rejected for the same reasons as claim 1.
As per claim 13, 
Claim 13 is substantially similar to claim 2. Accordingly, claim 13 is rejected for the same reasons as claim 2.
As per claim 14, 
Claim 14 depends from claim 10 and inherits all the limitations of the claim from which it depends. Claim 14 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the predictive model is derived from at least one of the survey response dataset and the behavioral dataset” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 15,
Claim 15 depends from claim 10 and inherits all the limitations of the claim from which it depends. Claim 15 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the set of comparisons comprises the first comparison, the second comparison, and the third comparison” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 16, 
Claim 16 depends from claim 15 and inherits all the limitations of the claim from which it depends. Claim 16 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising aggregating a set of outputs, wherein the set of outputs are produced based on each of the first, second, and third comparisons” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 17, 
Claim 17 depends from claim 16 and inherits all the limitations of the claim from which it depends. Claim 17 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein aggregating the set of outputs comprises weighting the set of outputs” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 18, 
Claim 18 depends from claim 10 and inherits all the limitations of the claim from which it depends. Claim 18 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the predictive model is further determined based on a set of multiple patients” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 19, 
Claim 19 depends from claim 18 and inherits all the limitations of the claim from which it depends. Claim 19 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising updating the predictive model based on the indication” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-8, 10, and 12-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kording et al. (US 2013/0041290; herein referred to as Kording) in view of Patel et al. (US 2012/0179480; herein referred to as Patel).
As per claim 1, 
Kording teaches for each of a set of patients, collecting at least one of: sensor information from a sensor system and log of use information from a communication application:
(Paragraph [0050] of Kording. The teaching describes a mobile device that is carried by the patient which collects sensory data. The sensory data represents movements of the patient)
Kording further teaches for each of a set of patients, generating a behavioral dataset:
(Paragraphs [0060], [0064], [0066] and [0067] of Kording. The teaching describes set of instructions that include one or more software applications of programs stored on a computer readable storage medium, namely the mobile device the patient is using. The teaching further describes that the sensory data is being collected by the system and stored in this storage medium. This collection of stored data is being construed as a log of use due to the fact that the system is logging the usage of the system for analysis. The teaching describes that the system uses the collected data to determine the type of behavior a patient exhibits. This identification constitutes a behavioral dataset.)
Kording further teaches generating a set of behavioral features derived from outputs of at least one of the behavioral dataset, the survey response dataset, and the predictive model, and generating a comparison between at least one of the set of behavioral features and a threshold condition:
(Paragraphs [0066], [0067] and [0074] of Kording. The teaching describes that based on the behavioral data, the system will assign an indication to the behavior based on a predefined threshold)
Kording further teaches producing a set of indications corresponding to the set of patients, the set of indications derived from generation of, for each of the set of patients, the comparison:
(Paragraphs [0066], [0067] and [0074] of Kording. The teaching describes that based on the behavioral data, the system will assign an indication based on a predefined threshold. For example, the system provides a “good” or “bad” behavioral indication depending on the nature of the behavioral dataset. Further, the system has the ability to determine if a patient has Parkinson’s disease. If the data meets the required characteristics of Parkinson’s disease, the patient is indicated as having the condition. If the dataset fails to reach this threshold, a different indication is issued.)
Kording further teaches in response to producing the set of indications, enabling a communicable link with a computing device of the entity and transmitting a portion of the set of indications to the entity according to a resource constraint of the entity by way of the communicable link, wherein transmitting the portion of the set of indications comprises: generating a report based on the portion of the set of indications and transmitting the report to the entity, wherein transmitting the report comprises rendering the report at a dashboard of an application accessible through a computing device of the entity, the dashboard observable at a display of the computing device, and wherein rendering the report at the dashboard includes rendering a visual representative of a behavioral feature of each patient associated with the portion of the set of indications:
(Paragraphs [0122]-[0124] of Kording. The teaching describes producing a report that contains the information of the patient indications. This report is a surrogate biomarker of a patient condition that is transmitted and visually displayed to a physician in an application. This display of the application is being interpreted as a dashboard contained within the display of the computing device. This dashboard visually presents text and/or images that describe the surrogate biomarker)
Kording does not explicitly teach receiving a survey response dataset or generating a predictive model. 
However, Patel teaches receiving a survey response dataset:
(Paragraphs [0026] and [0027] of Patel. The teaching describes obtaining behavior prediction scores for a patient population via a health risk assessment (HRA). The HRA includes questions for patients that would indicate risk in certain behaviors.)
Patel further teaches generating a predictive model:
(Paragraphs [0027]-[0031] of Patel. The teaching describes that a predictive model is generated based on a patient’s survey response as well as other patient information.)
When Kording is seen in light of Patel, it would make sense to use the behavioral dataset in Kording as other patient information when generating a predictive model in Patel. 
Patel further teaches generating a first comparison between the survey response dataset and a first threshold condition:
(Paragraph [0027] of Patel. The teaching describes that the survey responses are compared to the threshold of “completed”. The set is then labeled as a responder or non-responder based on that comparison.)
Patel further teaches a third comparison between an output of the predictive model and a third threshold condition:
(Paragraph [0104] of Patel. The teaching describes “The patients in the population can be stratified according to the modified adherence score. It can be determined that only a subset of the population, e.g. those having a modified score above a threshold, will receive the particular intervention. The threshold can be determined based on budget for an intervention campaign that includes the particular type of intervention.”)
It would have been obvious to one of ordinary skill in the art before the time of invention to add to the teaching of Kording, the patient behavior prediction system of Patel. Paragraph [0095] of Patel states “The modifiers for each of the multiple patient profiles can be used to modify adherence scores obtained for the patient profiles in order to determine which patients will be adherent, which will not be adherent, which patients will respond to intervention, and which patients will not respond to intervention. In this manner, the effectiveness of a clinical trial can be improved by eliminating patients with low likelihood of adherence and who will not respond to intervention. Also, during the clinical trial, resources can be devoted to monitoring those patients who have the lowest likelihood of adherence.” One of ordinary skill would have added to Kording, Patel based on this incentive without yielding unexpected results.
As per claim 2, 
The combined teaching of Kording and Patel teaches the limitations of claim 1. 
Patel further teaches wherein the survey response dataset comprises a set of survey responses completed by the patient:
(Paragraph [0027] of Patel. The teaching describes that the survey responses are compared to the threshold of “completed”. The set is then labeled as a responder or non-responder based on that comparison. These responders are patients.)
As per claim 3, 
The combined teaching of Kording and Patel teaches the limitations of claim 1. 
Kording further teaches wherein the behavioral dataset is derived from the sensor information and the log of use information:
(Paragraphs [0060], [0064], [0066] and [0067] of Kording. The teaching describes set of instructions that include one or more software applications of programs stored on a computer readable storage medium, namely the mobile device the patient is using. The teaching further describes that the sensory data is being collected by the system and stored in this storage medium. This collection of stored data is being construed as a log of use due to the fact that the system is logging the usage of the system for analysis. The teaching describes that the system uses the collected data to determine the type of behavior a patient exhibits. This identification constitutes a behavioral dataset.)
As per claim 4, 
The combined teaching of Kording and Patel teaches the limitations of claim 1. 
Kording further teaches wherein the visual representative of a behavioral feature of each patient comprises at least one of: a sleep duration of the patient for one or more of a set of days, a time spent by the patient at a particular location and a travel time of the patient:
(Paragraph [0077] of Kording. The teaching describes that the geographic location of the patient may be associated with the surrogate biomarkers derived for the patient. For example, the patient may be associated with a plurality of different locations, such as geofences that correspond to different environments, such as the home of the patient, the work place of the patient, the school of the patient, and the like. The GPS receiver 128 can determine when the patient is in one or more of these geographic locations and the surrogate biomarkers can be associated with the geographic locations. For example, surrogate biomarkers that are derived from sensory data and relevant data obtained when the patient is at home can be differentiated from surrogate biomarkers that are derived from sensory data and relevant data obtained when the patient is in another location. Associating the surrogate biomarkers with the locations at which the sensory data was acquired can assist healthcare providers in monitoring the medical condition of the patient as the activities of the patient may vary based on the different locations)
As per claim 5, 
The combined teaching of Kording and Patel teaches the limitations of claim 1. 
Patel further teaches wherein transmitting the portion of the set of indications further comprises generating and providing a patient population tool to the entity within an application within an application accessible at a computing device of the entity:
(Paragraph [0115] and Figure 11 of Patel. The teaching describes an interface that the user of the application can use to understand the population of the surveyed patients to see how compliant they were in adherence.)
As per claim 6, 
The combined teaching of Kording and Patel teaches the limitations of claim 5. 
Patel further teaches wherein the patient population tool summarizes a list of all patients associated with the entity and at least one of: an indication of exhibition of suicidal ideation for each individual, an outreach priority for each individual, a number of unread messages from the entity for each individual and a selectable link that allows the entity to establish communication with each patient:
(Paragraphs [0115]-[0117] and Figure 11 of Patel. The teaching describes that adherence scores are applied to the population of surveyed patients. This adherence score is construed as an outreach priority for each of the patients surveyed)
As per claim 7, 
The combined teaching of Kording and Patel teaches the limitations of claim 1. 
Patel further teaches wherein the predictive model is further determined based on a second set of multiple patients:
(Paragraphs [0027]-[0031] of Patel. The teaching describes that a predictive model is generated based on a patient’s survey response as well as other patient information. The predictive model can function with any number of sets of patient populations)
As per claim 8, 
The combined teaching of Kording and Patel teaches the limitations of claim 7. 
Patel further comprising updating the predictive model based on the set of indications:
(Paragraph [0057] of Patel. The teaching describes that the user can also adjust and/or update the algorithms used to analyze the data provided by the modification module 236)
As per claim 10, 
Claim 10 is substantially similar to claim 1. Accordingly, claim 10 is rejected for the same reasons as claim 1. 
As per claim 12, 
The method of claim 11. 
Claim 12 is substantially similar to claim 1. Accordingly, claim 12 is rejected for the same reasons as claim 1.
As per claim 13, 
Claim 13 is substantially similar to claim 2. Accordingly, claim 13 is rejected for the same reasons as claim 2.
As per claim 14, 
The combined teaching of Kording and Patel teaches the limitations of claim 10. 
The combined teaching of Kording and Patel further teaches wherein the predictive model is derived from at least one of the survey response dataset and the behavioral dataset:
(Paragraph [0050] of Kording. The teaching describes a mobile device that is carried by a patient which acquires sensory data. The sensory data represents movements of the patient.)
(Paragraphs [0027]-[0031] of Patel. The teaching describes that a predictive model is generated based on a patient’s survey response as well as other patient information. When Kording and Patel are combined, it would make sense to use the behavioral dataset in Kording as other patient information when generating a predictive model in Patel.)
As per claim 15,
The combined teaching of Kording and Patel teaches the limitations of claim 10. 
The combined teaching of Kording and Patel further teaches wherein the set of comparisons comprises the first comparison, the second comparison, and the third comparison:
(Paragraphs [0066], [0067] and [0074] of Kording. The teaching describes that based on the behavioral data, the system will assign an indication based on a predefined threshold. For example the system provides a “good” or “bad” behavioral indication depending on the nature of the behavioral dataset. Further, the system has the ability to determine if a patient has Parkinson’s disease. If the data meets the required characteristics of Parkinson’s, the patient is indicated as having such, if the dataset fails to reach that threshold, a different indication is issued.) 
(Paragraph [0027] of Patel. The teaching describes that the survey responses are compared to the threshold of “completed”. The set is then labeled as a responder or non-responder based on that comparison.)
(Paragraph [0104] of Patel. The teaching describes “The patients in the population can be stratified according to the modified adherence score. It can be determined that only a subset of the population, e.g. those having a modified score above a threshold, will receive the particular intervention. The threshold can be determined based on budget for an intervention campaign that includes the particular type of intervention.”)
As per claim 16, 
he combined teaching of Kording and Patel teaches the limitations of claim 15. 
The combined teaching of Kording and Patel further teaches further comprising aggregating a set of outputs, wherein the set of outputs are produced based on each of the first, second, and third comparisons:
(Paragraphs [0066], [0067] and [0074] of Kording. The teaching describes that based on the behavioral data, the system will assign an indication based on a predefined threshold. For example the system provides a “good” or “bad” behavioral indication depending on the nature of the behavioral dataset. Further, the system has the ability to determine if a patient has Parkinson’s disease. If the data meets the required characteristics of Parkinson’s, the patient is indicated as having such, if the dataset fails to reach that threshold, a different indication is issued.) 
(Paragraph [0027] of Patel. The teaching describes that the survey responses are compared to the threshold of “completed”. The set is then labeled as a responder or non-responder based on that comparison.)
(Paragraph [0104] of Patel. The teaching describes “The patients in the population can be stratified according to the modified adherence score. It can be determined that only a subset of the population, e.g. those having a modified score above a threshold, will receive the particular intervention. The threshold can be determined based on budget for an intervention campaign that includes the particular type of intervention.”)
(Paragraphs [0122]-[0124] of Kording. The teaching describes producing a report that contains the information of the patient indications. This report is a surrogate biomarker of a patient condition that is transmitted and visually displayed to a physician in an application. This display of the application is being interpreted as a dashboard contained within the display of the computing device. This dashboard visually presents text and/or images that describe the surrogate biomarker)
This data in Kording and Patel can all be placed in report that is presented to the user in an aggregated form according to the display of Kording. 
As per claim 17, 
he combined teaching of Kording and Patel teaches the limitations of claim 16. 
Patel further teaches wherein aggregating the set of outputs comprises weighting the set of outputs:
(Paragraph [0030] of Patel. The teaching describes that a modifier algorithm can include a set of weights that are used to weight a particular set of attributes. For a patient profile, a modifier is determined based on the weights of the algorithm and the attribute values associated with the attributes in the patient profile.)
Because the predictive model algorithm has a number of different weights applied to it, the predictive model is weighted. Because the set of outputs include the predictive model, the set of outputs is weighted. 
As per claim 18, 
Claim 18 is substantially similar to claim 7. Accordingly, claim 18 is rejected for the same reasons as claim 7.
As per claim 19, 
Claim 19 is substantially similar to claim 8. Accordingly, claim 19 is rejected for the same reasons as claim 8.
Claims 9 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kording and Patel in further view of Heidt et al. (US 2012/0131183; herein referred to as Heidt). 
As per claim 9, 
The combined teaching of Kording and Patel teaches the limitations of claim 1. 
The combined teaching of Kording and Patel does not explicitly teach wherein the colleting log of use information comprises extracting, from the log of use dataset, a communication parameter derived from at least one of: a number of text messages received and sent, a number of phone calls received and sent, a phone call duration, an incoming call count, and a number of ignored calls. 
However Heidt teaches wherein accessing the log of use includes extracting, from the log of use dataset a communication parameter derived from: 
a number of text messages received and sent:
(Paragraph [0065] of Heidt. The teaching describes “if the subscriber carries the AT to various locations, exchanges information with friends or business contacts (e.g., via Email, Instant Message (IM), SMS or Text messaging, MMS messaging, etc.), this can be considered to be passive behavior on the part of the subscriber with respect to the social networking service(s).”) 
a number of phone calls received and sent, a phone call duration, an incoming call count:
(Paragraphs [0087]-[0089] of Heidt. The teaching describes generating a call-information report. This report describes number of phone calls received and sent, a phone call duration, an incoming call count.) 
and a number of ignored calls:
(Paragraph [0097] of Heidt. The teaching describes “the interaction cessation can be unilateral whereby one of the given subscriber and the particular user attempts contact with the other party, but this communication is either unsuccessful or ignored (e.g., SMS messages are not checked or responded to, call attempts are not accepted, etc.).”)
It would have been obvious before the time of invention to modify the log of use in the combined teaching of Kording and Patel with the behavior tracking teachings of Heidt. One of ordinary skill in the art would have known that the combined teaching of Kording and Patel teaches generating a symptom status indication associated with an individual symptom of a patient and an overall patient status indication associated with overall mental health of the patient. (Paragraph [0122] of Kording). In Heidt, the log of use for text messages and phone calls determines a mental state for a user as well. Heidt uses these call and text behaviors to determine a user’s passive behavior. It would have been an obvious substitution of similar teachings to determine a patient’s behavior in the combined teaching of Kording and Patel via the log of use in Heidt. One of ordinary skill in the art would have modified the combined teaching of Kording and Patel with Heidt based on this incentive without yielding unexpected results.
As per claim 11,  
Claim 11 is substantially similar to claim 9. Accordingly, claim 11 is rejected for the same reasons as claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.N./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686